DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits for this continuous application filed on 08/17/20
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 1-2, Applicant states “a device other than the gas source or a component thereof causing turbulence”. The examiner is unable to determine the metes and bounds of claim 26 since the examiner cannot understand or ascertain what this device represents. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 and 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pickens et al. (US 2002/0195404 A1).
Regard claim 21, Pickens et al. discloses a dispenser (the entire structure in Fig.1) comprising: 
a housing (Fig.1:C) having a cavity to hold a solid product; 
a fluid source supplying liquid (Fig.1:64); 
a gas source (Fig.2:80 and 82; [0029 and 0037]) supplying gas; wherein the liquid and the gas are combined adjacent the solid product to contact the solid product and thereby erode the solid product so as to produce a solution from the eroded solid product and the liquid [0028-0029 and 0037-0038}; and 
a pump [0037] operatively connected to the gas source to control ([0001] and Fig.2:82) the amount of gas supplied.
	Regarding claim 26, Pickens et al. discloses a device other than the gas source or a component thereof causing turbulence (Fig.2:79 and [0033-0034]) in the liquid located between the solid product (Fig.1:C) and the fluid source (Fig.1:64).
	Regarding claim 27 Pickens et al. discloses a plurality of ports (Fig.1:I and Fig.2:73, 85, and 84) adjacent the cavity (Fig.1:C), the fluid source being upstream from the ports.
Regarding claim 28, Pickens et al. discloses at least one port for introducing the liquid and gas (Fig.2:84; [0032-0034]).
Regarding claim 29, Pickens et al. discloses separate liquid (Fig.2:73) and gas (Fig.2:85) lines connected (Fig.1:66) to the cavity (Fig.1:C) to supply the liquid and the gas to the cavity.
Regarding claim 30, Pickens et al. discloses an outlet in the housing (Fig.1:65) for dispensing the solution towards an end use application (Fig.1:67 and S).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-25, 31-40 are rejected under 35 U.S.C. 103 as being unpatentable over Pickens et al. (US 2002/0195404 A1) as applied to claim 21, and further in view of Hammonds (US 6,531,056 B2).
Regarding claims 31 and 38, Pickens et al. discloses a method [0001] and a dispenser (the entire structure in Fig.1) for dispensing a solution comprising: 
combining gas with a liquid [0041-0042] at a solid product to conserve an amount of the liquid needed (it is inherent property of the Pickens et al. method to conserve the amount of liquid needed since the instant claims and Pickens et al. perform the same function; [0036]) to (a) maintain pressure [0031] and (b) produce a solution [0001];
eroding the solid product by impingement of the liquid and the gas onto the solid product within a cavity (Fig.1:C) in a housing;
controlling the amount of gas [0038] supplied to the combination;
collecting the eroded solid product and liquid in a reservoir [0041] within the housing to produce a solution; and then
selectively [0041] dispensing the solution from the reservoir;
a housing (Fig.1:C) having a cavity to hold a solid product; 
a fluid source supplying liquid (Fig.1:64); 
a gas source (Fig.2:80 and 82; [0029 and 0037]) supplying gas; wherein the liquid and the gas are combined adjacent the solid product to contact the solid product and thereby erode the solid product so as to produce a solution from the eroded solid product and the liquid [0028-0029 and 0037-0038}. 
Pickens et al. teaches operating an automatic chemical feed [0001] and controlling the liquid level in the feeder [0009] to control the rate at which the chemical material is dissolved [0016]. Also, Pickens et al. teaches using metering valves [0038] in order to control the amount of gas introduced into the feeder.
Pickens et al. appears silent to explicitly teach the use of a controller.
Hammonds discloses a system/method for dissolving solid treating agents (col.1, lines 15-28) that uses a controller to control all the different components of the dissolving system (col.4, lines 20-26 and col.8, lines 9-33) in order to dispense dissolved chemical in a controlled manner with a specific concentration of the dissolved chemical in water (col1, lines 23-28). The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Hammonds controlling system to Pickens et al. system/method in order to dispense dissolved chemical in a controlled manner with a specific concentration of the dissolved chemical in water.
Regarding claims 22-25, Pickens et al. teaches operating an automatic chemical feed [0001] and controlling the liquid level in the feeder [0009] to control the rate at which the chemical material is dissolved [0016]. Also, Pickens et al. teaches using metering valves [0038] in order to control the amount of gas introduced into the feeder.
Pickens et al. appears silent to explicitly teach the use of a controller.
Hammonds discloses a system/method for dissolving solid treating agents (col.1, lines 15-28) that uses a controller to control all the different components of the dissolving system (col.4, lines 20-26 and col.8, lines 9-33) in order to dispense dissolved chemical in a controlled manner with a specific concentration of the dissolved chemical in water (col1, lines 23-28). In addition, Hammonds teaches that chemical treating liquid pump (Fig.7A:34) is controlled by controller (Fig.7A:210 and col.10, lines 52-67) that includes feedback sensor(Fig.7A:Flow Rate Signal); the pump controller controls the adjustability of the flow rate of the chemical treating liquid (col.10, lines 52-67);and the pump controller (Fig.7A:210) provides a near real-time adjustment and operation setting (col.9, lines 66-67 through col.10, lines 1-7) of the liquid. Therefore, substituting Pickens et al. metering gas valve with Hammonds pump/controller system would insure maintaining the desired set variables values (col.10, lines 1-10). The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Hammonds controlling system to Pickens et al. system/method in order to dispense dissolved chemical in a controlled manner with a specific concentration of the dissolved chemical in water.
Regarding claims 32-37, Pickens et al. teaches operating an automatic chemical feed [0001] and controlling the liquid level in the feeder [0009] to control the rate at which the chemical material is dissolved [0016]. Also, Pickens et al. teaches using metering valves [0038] in order to control the amount of gas introduced into the feeder.
Pickens et al. appears silent to explicitly teach the use of a controller.
Hammonds discloses a system/method for dissolving solid treating agents (col.1, lines 15-28) that uses a controller to control all the different components of the dissolving system (col.4, lines 20-26 and col.8, lines 9-33) in order to dispense dissolved chemical in a controlled manner with a specific concentration of the dissolved chemical in water (col1, lines 23-28). In addition, Hammonds teaches that chemical treating liquid pump (Fig.7A:34) is controlled by controller (Fig.7A:210 and col.10, lines 52-67) that includes feedback sensor(Fig.7A:Flow Rate Signal); the pump controller controls the adjustability of the flow rate of the chemical treating liquid (col.10, lines 52-67); the pump controller (Fig.7A:210) provides a near real-time adjustment and operation setting (col.9, lines 66-67 through col.10, lines 1-7) of the liquid; and adjusting the volume of the liquid (col.10, lines 52-67). Therefore, substituting Pickens et al. metering gas valve with Hammonds pump/controller system would insure maintaining the desired set variables values (col.10, lines 1-10). The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Hammonds controlling system to Pickens et al. system/method in order to dispense dissolved chemical in a controlled manner with a specific concentration of the dissolved chemical in water.
Regarding claims 39-40, Pickens et al. teaches operating an automatic chemical feed [0001] and controlling the liquid level in the feeder [0009] to control the rate at which the chemical material is dissolved [0016]. Also, Pickens et al. teaches using metering valves [0038] in order to control the amount of gas introduced into the feeder.
Pickens et al. appears silent to explicitly teach the use of a controller.
Hammonds discloses a system/method for dissolving solid treating agents (col.1, lines 15-28) that uses a controller to control all the different components of the dissolving system (col.4, lines 20-26 and col.8, lines 9-33) in order to dispense dissolved chemical in a controlled manner with a specific concentration of the dissolved chemical in water (col1, lines 23-28). In addition, Hammonds teaches that chemical treating liquid pump (Fig.7A:34) is controlled by controller (Fig.7A:210 and col.10, lines 52-67) that includes feedback sensor (Fig.7A:Flow Rate Signal); and the pump controller (Fig.7A:210) provides a near real-time adjustment and operation setting (col.9, lines 66-67 through col.10, lines 1-7) of the liquid. Therefore, substituting Pickens et al. metering gas valve with Hammonds pump/controller system would insure maintaining the desired set variables values (col.10, lines 1-10). The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Hammonds controlling system to Pickens et al. system/method in order to dispense dissolved chemical in a controlled manner with a specific concentration of the dissolved chemical in water.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 26-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No.10,773,220. Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of claims 21, 26, and 30 of application 16/947,220 are disclosed by claims 1-2 of U.S. Patent No.10,773,220 using similar terms. In addition, the scopes of claims 27-29 of application 16/947,220 are disclosed by claims 3-5 of U.S. Patent No.10,773,220.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798